UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AGUSTIN JERONIMO-RODAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00841-RBH-1)


Submitted:   July 30, 2014                 Decided:   September 5, 2014


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Jimmie Ewing, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Agustin       Jeronimo-Rodas          pled   guilty     pursuant       to     a

written plea agreement to one count of illegal reentry after

deportation in violation of 8 U.S.C. § 1326(a) (2012).                                  The

court    imposed    a     sentence     of    time      served    and   one   year        of

supervised release.         On appeal, Jeronimo-Rodas contends that the

district court erred by imposing a one-year term of supervised

release when he likely will be deported.                       For the reasons that

follow, we affirm.

            We review a sentence imposed by a district court for

reasonableness,          applying     a      deferential        abuse-of-discretion

standard.        United States v. Rivera–Santana, 668 F.3d 95, 100

(4th Cir. 2012).           The first step in our review requires us to

ensure    that     the    district     court       did   not    commit   significant

procedural error, such as improperly calculating the Sentencing

Guidelines    range,       failing    to     consider     the     factors    under       18

U.S.C. § 3553(a) (2012), or failing to adequately explain the

sentence.     United States v. Carter, 564 F.3d 325, 328-29 (4th

Cir.    2009).       We    then     review       the   sentence    for   substantive

reasonableness,          taking     into     account     the      totality    of        the

circumstances.           United States v. Strieper, 666 F.3d 288, 292

(4th Cir. 2012).         Jeronimo-Rodas only alleges procedural error.

            Jeronimo-Rodas argues that the district court erred by

imposing supervised release because he would likely be deported.

                                             2
The Sentencing Guidelines normally counsel against imposing a

term    of    supervised          release        for     someone      who    is    a    deportable

alien, noting that “the court ordinarily should not impose a

term of supervised release.”                       U.S. Sentencing Guidelines Manual

(“USSG”) § 5D1.1(c) (2013).                      Nonetheless, courts are encouraged

to     consider       imposing         a     term       of     supervised         release      on    a

deportable alien if the court determines that such an imposition

would    provide       an    added         measure       of    deterrence       and     protection

based on the facts and circumstances of a particular case.                                          See

USSG § 5D1.1 comment. (n.5).

               Here,        the     court          sought        an      added         measure      of

“deterrence”         given     Jeronimo-Rodas’                repeated      illegal         reentries

into    this    country       and      his      convictions        for      driving      under      the

influence and possession of cocaine base.                             (J.A. 75).            The court

stated       that     “placement           on    supervised           release      will       provide

further protection to the public.”                              (J.A. 75).             Under these

circumstances,         we    conclude           that     the    imposition        of    a    term   of

supervised          release       was        not        reversible       error         under     USSG

§ 5D1.1(c).          See United States v. Dominquez-Alvarado, 695 F.3d
324, 329 (5th Cir. 2012) (observing that the word “ordinarily”

in     this    provision          is       an      encouragement,           not     a       mandatory

requirement).

               Accordingly, we affirm Jeronimo-Rodas’ sentence.                                     We

dispense       with     oral       argument          because       the      facts       and     legal

                                                    3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4